JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Defendant-appellant Simeon Gilden appeals his conviction for carrying a concealed weapon, a violation of R.C. 2923.12. We affirm.
In his sole assignment of error, Gilden argues that his conviction should be vacated because R.C. 2923.12 is unconstitutional. But because the Ohio Supreme Court has upheld this statute as constitutional in Klein v. Leis,1 we overrule Gilden's assignment of error.
Gilden also argues that the supreme court's stay on cases concerning R.C. 2923.12 did not apply to his case. But his argument is now moot because of the supreme court's holding inKlein v. Leis.
Accordingly, we affirm the trial court's judgment.
Further, a certified copy of this Judgment Entry shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Gorman and Painter, JJ.
1 99 Ohio St.3d 537, 2003-Ohio-4779, 795 N.E.2d 633.